 

FS Investment Corporation III 8-K [fsiciii-8k_031218.htm]

 

Exhibit 10.1

 



AMENDMENT NO. 9 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of March 12,
2018 (this “Amendment”), among Dunlap Funding LLC, a Delaware limited liability
company (the “Borrower”), Deutsche Bank AG, New York Branch, as facility agent
(the “Facility Agent”) (formerly the “Administrative Agent”), each Lender party
hereto (each, a “Lender” and collectively, the “Lenders”), each Agent party
hereto (each, an “Agent” and collectively, the “Agents”) and Wells Fargo Bank,
National Association, as collateral agent and collateral custodian (the
“Collateral Agent”).

WHEREAS, the Borrower, the Collateral Agent, each Lender party thereto, each
Agent party thereto and the Facility Agent are party to the Loan Financing and
Servicing Agreement, dated as of December 2, 2014 (as amended, supplemented,
amended and restated and otherwise modified from time to time, the “Loan
Agreement”); and

WHEREAS, the Borrower, the Facility Agent, the Lenders, the Agents and the
Collateral Agent have agreed to amend the Loan Agreement in accordance with
Section 17.2 of the Loan Agreement and the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.1.

Defined Terms. Terms used but not defined herein have the respective meanings
given to such terms in the Loan Agreement.

ARTICLE II

Amendments

SECTION 2.1.

Amendments to the Transaction Documents. As of the date of this Amendment, the
Transaction Documents are hereby amended by deleting all references to
“Administrative Agent” and replacing such references with “Facility Agent”.

SECTION 2.2.

Amendments to the Loan Agreement. As of the date of this Amendment, the Loan
Agreement is hereby amended by deleting the definition of “Revolving Period” in
its entirety and inserting the following in lieu thereof:

 

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) the date that is thirty-three months
after the Fourth Amendment Effective Date or, if such date is extended pursuant
to Section 2.6, the date mutually agreed upon by the Borrower and each Agent,
(ii) the date on which the Facility Amount is terminated in full pursuant to
Section 2.5 or (iii) the occurrence of a Facility Termination Event.

 

   

 



ARTICLE III

Conditions to Effectiveness

SECTION 3.1.

This Amendment shall become effective as of the date first written above upon:

(a)

the execution and delivery of this Amendment by each party hereto;

(b)

the Facility Agent’s receipt of a legal opinion of Dechert LLP, counsel for the
Borrower, in form and substance reasonably satisfactory to the Facility Agent
covering such matters as the Facility Agent may reasonably request;

(c)

the Facility Agent’s receipt of a good standing certificate for the Borrower
issued by the applicable Official Body of its jurisdiction of organization and a
certified copy of the resolutions of the board of directors of the Borrower
approving this Amendment and the transactions contemplated hereby, certified by
its secretary, assistant secretary or an Executive Officer; and

(d)

all fees (including reasonable fees and out-of-pocket, documented expenses of
counsel) due to the Lenders on or prior to the effective date of this Amendment
have been paid in full.

ARTICLE IV

Representations and Warranties

SECTION 4.1.

The Borrower hereby represents and warrants to the Facility Agent that, as of
the date first written above, (i) no Facility Termination Event or Unmatured
Facility Termination Event has occurred and is continuing and (ii) the
representations and warranties of the Borrower contained in the Loan Agreement
are true and correct in all material respects on and as of such day (other than
any representation and warranty that is made as of a specific date).

ARTICLE V

Miscellaneous

SECTION 5.1.

Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 5.2.

Severability Clause. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 



 2 

 



SECTION 5.3.

Ratification. Except as expressly amended and waived hereby, the Loan Agreement
is in all respects ratified and confirmed and all the terms, conditions and
provisions thereof shall remain in full force and effect.

SECTION 5.4.

Counterparts. The parties hereto may sign one or more copies of this Amendment
in counterparts, all of which together shall constitute one and the same
agreement. Delivery of an executed signature page of this Amendment by facsimile
or email transmission shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 5.5.

Headings. The headings of the Articles and Sections in this Amendment are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

 

[Signature pages follow]

 

 3 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.



  DUNLAP FUNDING LLC, as Borrower           By: /s/ Edward T. Gallivan, Jr.    
  Name:   Edward T. Gallivan, Jr.     Title:     Chief Financial Officer

 

 



 [Ninth Amendment to LFSA] 

 

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent           By: /s/ Amit
Patel       Name:   Amit Patel     Title:     Director               By: /s/
Peter Sabino       Name:   Peter Sabino     Title:     Vice President

 

 [Ninth Amendment to LFSA] 

 



 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent and as Collateral
Custodian           By: /s/ Philip Dean       Name:   Philip Dean     Title:
    Vice President

 

 [Ninth Amendment to LFSA] 

 

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as an Agent and as a Committed Lender      
    By: /s/ Amit Patel       Name:   Amit Patel     Title:     Director        
      By: /s/ Peter Sabino       Name:   Peter Sabino     Title:     Vice
President

 

 [Ninth Amendment to LFSA] 

 

 



  PIONEERS GATE LLC, as an Agent and as a Committed Lender       By: 20 Gates
Management LLC, its Managing Agent           By: /s/ Mark Golombeck      
Name:   Mark Golombeck     Title:     Managing Director

 

 

 [Ninth Amendment to LFSA] 

 

 



  Reinsurance Group of America, Incorporated, as an Agent and as a Committed
Lender           By: /s/ Christopher D. Quallen       Name:   Christopher D.
Quallen     Title:     V.P. U.S. Portfolio Management

 

 

 [Ninth Amendment to LFSA] 

 

 

 